DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 7-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Referring to independent claims 1 and 9, the prior art of record fails to anticipate or render obvious the combined elements/steps of acquiring information on a connection request source, grouping the display apparatuses, performing management of the display apparatuses, transmitting content to the master display apparatus, transmitting connection information on the master display apparatus to the slave display apparatuses, distributing the content from the master display apparatus to the slave display apparatuses after a request from the slave display apparatuses is received storing a display schedule and content item in the display apparatuses as pieces of signage data, grouping the display apparatuses according to the same signage data, transmitting the signage data to the master display apparatus, which then distributes the signage data to the slave display apparatuses, wherein the  slave display apparatuses determine whether an IP address and a port number of one of the plurality of display apparatuses, that is a connection source, are matched with the IP address and port number, respectively, of the master display apparatus, which are transmitted from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


March 2, 2021